Citation Nr: 1203087	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  07-18 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a left shoulder injury with arthritis and neck pain.

2.  Entitlement to a compensable rating for headaches.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1960 to April 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

A Board decision in February 2011 denied the Veteran's claims for a rating in excess of 30 percent for residuals of a left shoulder injury with arthritis and neck pain and denied a compensable rating for headaches.  The Veteran thereafter appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2011, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to those issues and remand the case for readjudication in accordance with the JMR.  

The Board observes that VA has not notified the Veteran of the types of evidence that can be submitted to show that his headaches are deemed prostrating.  In this regard, the Board notes that the diagnostic criteria used for rating headaches do not define the term "prostrating."  38 C.F.R. § 4.124a, Diagnostic Code 8100.  In the current appeal, the Veteran has described his headaches as prostrating but has not indicated how they are prostrating.  Therefore, a remand is necessary to advise the Veteran what, if any, additional information is necessary on that issue and to provide examples of the type of information that could be submitted.  

In this regard, the Board observes that a May 2008 VA examination request from the RO listed different symptoms included in "prostrating" attacks.  These symptoms include a pulsating quality with moderate to severe intensity, nausea, vomiting, photophobia (an abnormal visual intolerance of light) and other visual impairments, phonophobia (a morbid fear of one's own voice, or any sound), parathesias, weakness, aphasia (a defect or loss of the ability to speak or write, loss of ability to understand spoken or written language, due to injury or disease of the brain centers), and speech difficulty, which inhibit or prohibit daily activities and result in a need for bed rest.  On remand, the Veteran should be informed that he should provide information pertaining to the symptoms associated with his headaches, including, but not limited to, those listed in the May 2008 VA examination request.  Such evidence may consist of lay statements from the Veteran and others, in addition to medical records.

Furthermore, there appears to be outstanding medical records identified by the Veteran.  Specifically, the Veteran reported being treated by M.B., M.D. since 2002 for his headaches.  Although the claims file contains some records from Dr. M.B., it does not appear that all of these records have been obtained.  Therefore, a remand is necessary to obtain complete treatment records from Dr. M.B.  

With regard to the possibility of any pertinent VA treatment records, the Board observes that the most recent VA treatment records from the VA Community Based Outpatient Clinics (CBOCs) in Toledo, Ohio, and Springfield, Ohio are dated in February 2008 and February 2009, respectively.  However, these records do not show treatment for headaches.  To ensure that the record is complete for all disabilities on appeal, treatment records pertaining to the left shoulder and neck, in addition to headaches, should also be obtained for the pertinent appeal period.  

On remand, therefore, records of any ongoing VA headache, left shoulder, and neck treatment beginning in May 2004 (one year prior to the increased rating claim for the left shoulder) that the Veteran may be receiving should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Thereafter, current pertinent VA examinations should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a notice letter identifying him of the types of symptoms that may be experienced during prostrating headache attacks such as a pulsating quality with moderate to severe intensity, nausea, vomiting, photophobia(an abnormal visual intolerance of light) and other visual impairments , phonophobia (a morbid fear of one's own voice, or any sound), parathesias, weakness, aphasia aphasia (a defect or loss of the ability to speak or write, loss of ability to understand spoken or written language, due to injury or disease of the brain centers), and speech difficulty, which inhibit or prohibit daily activities and result in a need for bed rest.  The notification should also inform the Veteran of the type of evidence that can be used to show such symptoms such as lay statements and medical records.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of left shoulder, neck, and headache treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. M.B. since 2002 as well as at the VA CBOCs in Toledo, Ohio and Springfield, Ohio since May 2004.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his headaches.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should record a detailed clinical history from the Veteran, which includes the symptomatology associated with the Veteran's headaches.  Also, the examiner should indicate the frequency and duration of any prostrating attacks and opine as to whether the Veteran's service-connected headache disability has resulted in severe economic inadaptability.  A complete rationale should be given for all opinions and conclusions expressed.

4.  Also, accord the Veteran an appropriate VA examination to determine the current level of severity of the service-connected residuals of a left shoulder injury with arthritis and neck pain.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.
The examiner must conduct all necessary tests to ascertain the manifestations associated with the Veteran's service-connected left shoulder disability.  Specifically, the examiner should undertake range of motion studies of the Veteran's left shoulder and comment on the degree of disability due to functional losses such as pain and weakness.  In addition, the examiner should note any other pertinent pathology associated with this service-connected disability to include any ankylosis or dislocation, malunion, or nonunion of the left humerus, clavicle, or scapula.

In addition, all neck pathology associated with this service-connected disability should be addressed.  Such manifestations include, but are not limited to, neurological deficiencies and limitation of range of motion (including additional limitation of motion due to functional losses such as pain and weakness).  A complete rationale should be given for all opinions and conclusions expressed.

5.  Ensure that the examination reports comply with (and answers the questions posed in) this Remand.  If the reports are insufficient, it should be returned to the examiners for corrective action, as appropriate.

6.  Then, readjudicate the issues of entitlement to a rating in excess of 30 percent for residuals of left shoulder injury with arthritis and neck pain, and entitlement to a compensable rating for headaches.  In adjudicating the claim for an increased rating for the service-connected left shoulder disability, the agency of original jurisdiction should consider the appropriateness of a separate compensable rating for any neurological or orthopedic impairment of the Veteran's neck associated with this service-connected disorder.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


